Citation Nr: 1727486	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  12-11 478A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel
INTRODUCTION

The Veteran served on active duty from September 1965 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

The Veteran testified at a hearing before the undersigned in November 2016.  A transcript is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has presented good cause for not appearing at previously scheduled VA examinations. 

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify any treatment records related to his hearing loss and tinnitus.  Appropriate efforts must be made to obtain these records if he has adequately identified them and authorized their release.  He should also be invited to submit these records himself. 

2.  Then, arrange for an examination and medical nexus opinion regarding the Veteran's hearing loss and tinnitus.  The claims file must be made available to the examiner for review.  After reviewing the claims file and examining the Veteran, the examiner must render an opinion as to whether it is at least as likely as not (i.e. there is a 50% probability or more) that the Veteran's hearing loss and tinnitus are related to his military noise exposure.

A complete explanation must be provided in support of the conclusion reached. 

3.  Finally, after completing any other development that may be indicated, readjudicate the claims.  If the claims are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


